[Cite as DLJ Mtge. Capital, Inc. v. Rosario, 2014-Ohio-1835.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100233




                      DLJ MORTGAGE CAPITAL, INC.
                                                           PLAINTIFF-APPELLEE

                                                     vs.

                               JUAN ROSARIO, ET AL.
                                                           DEFENDANTS-APPELLANTS




                                            JUDGMENT:
                                             AFFIRMED


                                        Civil Appeal from the
                                        Berea Municipal Court
                                       Case No. 13-CVG-01075

        BEFORE: Rocco, J., Jones, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: May 1, 2014
ATTORNEY FOR APPELLANTS

Sam A. Zingale
700 Rockefeller Building
614 West Superior Avenue
Cleveland, OH 44113

ATTORNEYS FOR APPELLEE

Jason A. Whitacre
Ashley E. Mueller
The Law Offices of John D. Clunk, Co., L.P.A.
4500 Courthouse Boulevard
Suite 400
Stow, OH 44224
KENNETH A. ROCCO, J.:

      {¶1} This is an action brought by plaintiff-appellee DLJ Mortgage Capital, Inc.

(“DLJ”) in the Berea Municipal Court against defendants-appellants Suad Abuebied and

Rashid H. Mohammed for forcible entry and detainer with respect to a residential

premises located at 21920 Country Way in Strongsville, Ohio.

      {¶2} Appellants appeal from the municipal court’s decision to award judgment to

appellee on its complaint and to order appellants to vacate the property. Appellants

present a single assignment of error. They assert that the municipal court’s decision was

improper because the record demonstrates that appellee failed to comply with the 90-day

notice requirement set forth in the Protecting Tenants at Foreclosure Act (“PTFA”).1

      {¶3} Upon a review of the record, this court finds that appellants’ assertion lacks

merit. Consequently, the municipal court’s order is affirmed.

      {¶4} DLJ filed this action on May 14, 2013. In its complaint, DLJ stated in

pertinent part that: (1) it had “completed a foreclosure action against the owners of the

property”; (2) it became the owner of the property by sheriff’s sale on January 7, 2013;

(3) appellants were occupying the premises without either a lease or “color of title”; (4)




      1This act, found formerly at 12 U.S.C. 5220, et seq., was originally set to
expire on December 31, 2012, but was extended until December 31, 2014.
DLJ had served appellants with a 3-day “Notice to Leave” the premises on May 8, 2013;2

(5) DLJ had served appellants with a 90- day notice to vacate on January 31, 2013; but,

(6) appellants “forcibly detained” and still occupied the premises. DLJ attached copies

of the relevant documents to its complaint as exhibits.

       {¶5} Appellants filed their notice of appearance in the case on May 24, 2013. The

case proceeded to a hearing before a magistrate on June 19, 2013. That same day, the

magistrate issued his decision. The magistrate decided that appellants were “holdover

tenants” of the previous owner of the premises and that judgment should be entered on

the complaint in DLJ’s favor for “nonpayment.”

       {¶6} On June 26, 2013, appellants filed a motion for an “emergency stay” of the

magistrate’s decision, and filed their objections the following day. Appellants claimed

that they were “bona fide tenants” that were entitled to the 90-day notice provision of the

PTFA, and that DLJ’s 90-day notice was insufficient to comply. Appellants attached a

copy of the transcript of the June 19, 2013 hearing.

       {¶7} On July 5, 2013, based upon appellants’ objections, the municipal court

issued an order that “rejected” the magistrate’s decision. The court set the matter for a

new hearing before a different magistrate “ASAP.”

       {¶8} The hearing took place on July 7, 2013. That same day, the magistrate

issued his decision in DLJ’s favor, finding that “the 90 day notice and 3 day notice were

properly prepared and served” on appellants.


       2The   notice contained a typographical error that indicated the year as “2012.”
      {¶9} On July 22, 2013, appellants once again filed objections, asserting that the

magistrate’s decision “violate[d] Defendants [sic] federally-protected rights under the

Protecting Tenants at Foreclosure Act of 2009.” Appellants attached as exhibits to their

objections only a partial transcript of the July 7, 2013 hearing and a copy of an email.

Neither of these attachments was either verified or authenticated. However, the email

referenced a case filed by DLJ in the Cuyahoga County Court of Common Pleas against

the same defendants, viz., CV-07-643833.

      {¶10} On July 24, 2013, the municipal court overruled appellants’ objections and

adopted the magistrate’s decision. The court entered judgment in DLJ’s favor on its

complaint, ordering that appellants vacate the premises by August 12, 2013, but stayed

the judgment pending the outcome of this appeal.

      {¶11} Appellants present the following assignment of error.

            I. The trial court erred in granting appellee’s request for eviction
      because appellee never provided appellants with the proper 90 day notice to
      vacate to which they were entitled pursuant to the Protection [sic] of
      Tenants in [sic] Foreclosure Act (“PTFA”).

      {¶12} Appellants argue that the municipal court’s order should be reversed

because their status as “bona fide tenants” under the PTFA had been established in

CV-07-643833, the case that DLJ instituted in the Cuyahoga County Court of Common

Pleas. They argue that such a status required more specificity than what the 90-day

notice to vacate that DLJ served upon them contained. Their arguments lack merit.

      {¶13} According to the record, although DLJ filed case number CV-07-643833 in

the common pleas court seeking a writ of possession with respect to the premises, DLJ
      later dismissed the action. A plaintiff’s voluntary dismissal of a claim pursuant to Civ.R.

      41(A)(1) renders the court’s previous rulings a nullity. Bradley v. Dollar Gen., 5th Dist.

      Fairfield No. 11-CA-45, 2012-Ohio-3700, ¶ 36. Thus, whatever the common pleas court

      placed in a journal entry in that case neither affected this case nor had authority over the

      municipal court.

             {¶14} The evidence in the record demonstrates that the provisions of the PTFA

      had no application in this case. In pertinent part, the PTFA states:

                    SEC. 702. EFFECT OF FORECLOSURE ON PREEXISTING

             TENANCY.

                    (a) IN GENERAL.

                      In the case of any foreclosure on a federally related mortgage loan or
             on any dwelling or residential real property after the date of enactment of
             this title, any immediate successor in interest in such property pursuant to
             the foreclosure shall assume such interest subject to -

              (1) the provision, by such successor in interest of a notice to vacate to any bona
      fide tenant at least 90 days before the effective date of such notice; * * * .

             ***

             (b) BONA FIDE LEASE OR TENANCY.

             For purposes of this section, a lease or tenancy shall be considered bona fide only
      if -

             ***

             (3) the lease or tenancy requires the receipt of rent that is not substantially less
      than fair market rent for the property or the unit’s rent is reduced or subsidized due to a
      Federal, State, or local subsidy.

(Emphasis added.)
      {¶15} Appellant Mohammed admitted that the oral lease with the previous owner had expired.

Appellants did not dispute that they were living on the premises and that they paid no rent.

Machshonba v. Cleveland Metro. Hous. Auth., 8th Dist. Cuyahoga No. 96811, 2011-Ohio-6760, ¶ 14;

compare Victoria Mtg. Corp. v. Williams, 8th Dist. Cuyahoga No. 68012, 2006 Ohio App. LEXIS 1683

(Apr. 25, 1993). Thus, appellants did not qualify as “bona fide tenants” under the PTFA and state law

applied.   Machshonba at ¶ 12; Ziegler v. Batdorff, 63 Ohio App. 2d 76, 408 N.E.2d 1383

(8thDist.1979).

             {¶16} At the first magistrate’s hearing, moreover, DLJ’s agent testified that he

      placed a 90-day notice on the front door of the residence on January 31, 2013. See Esho

      v. Shamoon, Inc., 6th Dist. Lucas No. L-06-1189, 2007-Ohio-1529, ¶ 12.               R.C.

      5321.17(B) requires only a 30-day notice.   The notice was directed to the former owner

      and/or his “Tenant.” Appellant Mohammed admitted that his wife found DLJ’s 90-day

      notice. As this court noted in K & D Mgmt. v. Masten, 8th Dist. Cuyahoga No. 98894,

      2013-Ohio-2905, ¶ 12-13:

                    The underlying action commenced as one to reclaim property where
             an owner terminates the leaseholder’s right to rent the property. The owner
             is provided a summary action under R.C. Chapter 1923, forcible entry and
             detainer, to quickly reclaim the property. R.C. 1923.02 specifically allows
             an owner to bring a forcible entry and detainer action against a tenant who
             holds over a term. * * *

                     * * * Forcible entry and detainer is, therefore, designed to be a
             summary action allowing speedy relief. Any delay caused through added
             processes, including the assertion of defenses, is contrary to the speedy
             relief intended by R.C. Chapter 1923.

              (Emphasis added.)
       {¶17} In this case, R.C. Chapter 1923 governed the form of the notice to vacate the

premises. Nothing in R.C. 1923.04 required DLJ to state in the notices to vacate the

premises with specificity either appellants’ names or “the move out date.” Additional

requirements such as the ones asserted by appellants, especially in light of the lack of any

written lease agreement between appellants and the former owner of the premises, would

be against the statutory intent. See, e.g., Hil-Roc Condo. Unit Assoc. v. HWC Realty,

Inc., 8th Dist. Cuyahoga No. 87344, 2006-Ohio-4770.

       {¶18} For the foregoing reasons, the municipal court committed no error.

Appellants’ assignment of error, accordingly, is overruled.

       {¶19} The municipal court’s order is affirmed.

       It is ordered that appellee recovers from appellants costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



_____________________________________
KENNETH A. ROCCO, JUDGE

LARRY A. JONES, SR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR